Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, A.J.), rendered January 29, 2013. The judgment convicted defendant, upon his plea of guilty, of vehicular assault in the second degree (two counts), driving while intoxicated, and reckless driving.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by vacating the term of probation imposed on counts one and two of the superior court information, and as modified the judgment is affirmed.
Same memorandum as in People v Giacona ([appeal No. 1] 130 AD3d 1565 [2015]). Present — Centra, J.P., Carni, Lindley and DeJoseph, JJ.